DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/276,665 filed on 3/16/21 with effective filing date11/14/2018. Claims 1, 5-13 & 17-26 are pending.
Examiners Note
2.	For claim limitations “wherein mode at distance (+ and -) 2 from an intra prediction mode” is not clear to the examiner. Examiner respectfully suggests to further clarify the limitations. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1, 5-11 and 17-24 rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. EP3399754 A1 (US 2020/0169752 A1 cited as English translation hereinafter) in view of Seregin et al. US 2018/0098064 A1. 
Per claims 1 & 17, Rath et al. discloses a method for video encoding or decoding, comprising: obtaining a list comprising a number of intra prediction mode candidates for a current block depending on a shape of the current block (par. 70-72, fig. 6a-b, e.g. for a flat rectangular block (i.e., a block whose width is larger than the height), the five neighbor blocks for its MPM set construction are shown in FIG. 6(a); the numbers associated with the neighbor blocks indicate the order in which their prediction modes will be considered for inclusion in the MPM set; now consider a tall rectangular block (namely, a block whose width is smaller than the height)), depending on if the current block is flat or tall, respectively; and encoding or decoding the current block based on the list (par. 72 & fig. 6b, e.g. the five neighbor blocks for its MPM set construction are shown in FIG. 6(b); in this case, the above neighbor block (“1”) is at a nearer distance than the left neighbor block (“2”) from the above-left corner (“5,” or center) of the current block, and the above_right neighbor (“3”) is nearer than the below_left neighbor (“4”)). 
Rath et al. fails to explicitly disclose wherein modes at distance ∓2 from an intra prediction mode of a left or top neighbor block are included in the list.
Seregin et al. however teaches wherein modes at distance ∓2 from an intra prediction mode of a left or top neighbor block are included in the list (par. 95, e.g. the first MPM and the other one may be set as the second MPM. Similarly, when signaling other intra modes not included in the first or secondary MPM list, the intra modes may be assigned codewords based on the mode's distance from the preferred modes, such as the modes for the vertical and horizontal direction). 
Therefore, in view of disclosures by Seregin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Rath et al. and Seregin et al. in order to determine a first block of the video data is intra mode coded, in which the first block of the video data is provided with a first height and a first width. A group of N available intra prediction modes is identified for the first block of video data, based on the first height and width, in which N is an integer value greater than two. 

Per claims 5 & 18, Seregin et al. further teaches the method of claim 1, wherein the modes at distance ∓2 are included in the list when a size of the current block is smaller than a threshold (par. 80, e.g. as different number of intra modes may be used, to signal a mode, and MPM list size may also vary ).
Per claims 6 & 19, Rath et al. further discloses the method of claim 1, wherein the intra prediction mode candidates in the list are ordered based on the shape of the current block (par. 72 & fig. 6b, e.g. the five neighbor blocks for its MPM set construction are shown in FIG. 6(b)). 
Per claims 7 & 20, Rath et al. further discloses the method of claim 1, wherein when the current block is rectangular, a preference is given to an intra prediction mode of a left neighbor block or a top neighbor block in the list, depending on if the current block is flat or tall, respectively (par. 70-72, fig. 6a-b, e.g. for a flat rectangular block (i.e., a block whose width is larger than the height), the five neighbor blocks for its MPM set construction are shown in FIG. 6(a); the numbers associated with the neighbor blocks indicate the order in which their prediction modes will be considered for inclusion in the MPM set; now consider a tall rectangular block (namely, a block whose width is smaller than the height))
Per claims 8 & 21, Rath et al. further discloses the method of claim 1, wherein the list comprises one or more of: prediction mode of a left neighbor block (leftMode), prediction mode of an above neighbor block (aboveMode), PLANAR, and DC (par. 70-72, fig. 6a-b, e.g. for a flat rectangular block (i.e., a block whose width is larger than the height), the five neighbor blocks for its MPM set construction are shown in FIG. 6(a); the numbers associated with the neighbor blocks indicate the order in which their prediction modes will be considered for inclusion in the MPM set; now consider a tall rectangular block (namely, a block whose width is smaller than the height))
Per claims 9 & 22, Rath et al. further discloses the method of claim 1, wherein leftMode or aboveMode is placed first in the list if the current block is flat or tall, respectively (par. 70-72, fig. 6a-b, e.g. for a flat rectangular block (i.e., a block whose width is larger than the height), the five neighbor blocks for its MPM set construction are shown in FIG. 6(a); the numbers associated with the neighbor blocks indicate the order in which their prediction modes will be considered for inclusion in the MPM set; now consider a tall rectangular block (namely, a block whose width is smaller than the height))
Per claims 10 & 23, Rath et al. further discloses the method of claim 1, wherein one or more adjacent modes of HOR_IDX or VER_IDX are included in the list if the current block is flat or tall, respectively (par. 43, e.g. when the first two most probable modes are the same and the first mode has an angular value, the second and third most probable modes are chosen as the two adjacent angular prediction modes of the first MPM).
Per claims 11, Seregin et al. further teaches the method of claim 1, wherein whether neighboring modes at ∓2 are included in the list, or adjacent modes are included in the list, depends on a size of the current block (par. 95, e.g. the first MPM and the other one may be set as the second MPM. Similarly, when signaling other intra modes not included in the first or secondary MPM list, the intra modes may be assigned codewords based on the mode's distance from the preferred modes, such as the modes for the vertical and horizontal direction).

6.	Claim 12 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. EP3399754 A1 (US 2020/0169752 A1 cited as English translation hereinafter) in view of Seregin et al. US 2018/0098064 A1 and Chuang et al. US 2017/0374369 A1. 
Per claims 12 & 25, Rath et al. in view of Seregin et al. fails to explicitly teach the method of claim 1, wherein the size of the current block is measured as a sum of height and width of the current block.
Chuang et al. however teaches the method of claim 1, wherein the size of the current block is measured as a sum of height and width of the current block (par. 68, e.g. DIMD refinement is only applied for intra prediction coded blocks with a sum of width and height greater than a predefined size MIN_BLOCK_SIZE, width+height>MIN_BLOCK_SIZE. A DIMD flag may be signaled for intra prediction coded blocks having a sum of width and height greater than the predefined size). 
Therefore, in view of disclosures by Chuang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Rath et al., Seregin et al. and Chuang et al. in order to receive input data associated with a current block of video data (S802). An actual intra prediction mode is determined for the current block by performing decoder side intra mode derivation. Intra prediction is performed (S808) for the current block based on the actual intra prediction mode
Allowable Subject Matter
7.	Claims 13 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lim et al. US 11,290,744 B2, e.g. a method for intra prediction comprises determining a first MPM candidate corresponding to a left-side candidate block on the basis of a position of the left-side candidate block adjacent to a left side of a current block; determining a second MPM candidate corresponding to an upper-end candidate block on the basis of a position of the upper-end candidate block adjacent to an upper end of the current block. 
	Wang et al. US 2021/0185326, e.g. a method to derive candidate intra prediction modes, comprising: recording an intra prediction mode of at least one previous coding unit, wherein the previous coding unit is not adjacent to a to-be-processed coding unit; adding at least one recorded intra prediction mode into a set of candidate intra prediction modes, when the number of the candidate intra prediction modes is less than a preset threshold. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485